—Appeal by the defendant from two judgments of the Supreme Court, Kings County (Harkavy, J.), both rendered January 7, 1997, convicting him of robbery in the first degree, robbery in the second degree, and grand larceny in the third degree under Indictment No. 6990/96, upon his plea of guilty, and of robbery in the first degree, robbery in the second degree, and grand larceny in the third degree under Indictment No. 13824/96, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The Supreme Court did not improvidently exercise its discretion in denying, without additional inquiry, the defendant’s motion to withdraw his pleas of guilty (see, CPL 220.60 [3]; People v Dickerson, 163 AD2d 610). The Supreme Court had previously determined the issue of the alleged ineffective assistance of the defense counsel, which was the basis of the motion to withdraw the pleas.
The defendant’s remaining contention is without merit. Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.